Citation Nr: 1118187	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include arthritis, to include as secondary to a service-connected left hip disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in March 2008 and January 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  Unfortunately, the Board finds that another remand is warranted.

The issues of entitlement to an increased evaluation for service-connected residuals status post left hip fracture, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability, have been raised by the record (See Veteran's statement dated in March 2010), but the claims folder does not indicate that they have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.   The Board also notes that the Veteran's March 2010 statement may indicate that he wishes to file other claims; the RO should attempt to obtain clarification on this. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2010 Remand, the Board directed that VA obtain Social Security Administration (SSA) records and afford the Veteran a VA examination.  The Board finds that VA complied with the Board's January 2010 Remand. 

Unfortunately, a review of the claims file indicates that the RO did not substantially comply with the Board's prior remand in March 2008.

In its March 2008 Remand, the Board directed that the AMC request the Veteran to identify the dates and place of his employment with Chrysler Motors and to complete a provided VA Form 21-4142, Authorization and Consent to Release Information.  Such a request was warranted because the Veteran averred that he was discharged from his employment with Chrysler Motors, for back problems, within months of separation from the service, and that his back problems originated in service.

The claims file reflects that in response to the Board's March 2008 Remand, the AMC, in March 2008, mailed to the Veteran's address in Douglasville, Georgia, a request for information and a VA Form 21-4142.  The correspondence was returned as not deliverable.  In addition, the November 2009 Supplemental Statement of the Case (SSOC), which informed the Veteran that he had not responded to the March 2008 VA correspondence, was also returned as not deliverable.  Subsequent correspondence to, and from, the Veteran reflect a different address in Georgia; however, it does not reflect that he was ever informed that he was to provide information and authorization with regard to Chrysler Motors.

It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, in the present claim, the claims file reflects a 2010 address for the Veteran, which appears to be his current address.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  Although the AMC initially attempted to comply with the Board's March 2008 remand orders, the AMC should have forwarded a copy of its 2008 correspondence to the more current address when the AMC received notification that the Veteran had moved and that AMC correspondence was not deliverable to the old address, 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the dates and places of his employment with Chrysler Motors, and provide all pertinent information and/or evidence regarding personnel actions and associated clinical treatment and/or examinations at Chrysler Motors for a back disability, including discharge from employment within one year of separation from service.  If these reports are not in the Veteran's possession, the Veteran should provide the dates and places of clinical examination, treatment, and employment discharge on a provided VA Form 21-4142, Authorization and Consent to Release Information.  After securing any necessary authorization or releases, request and associate any such evidence from all sources identified, to include reports of personnel action, including discharge from employment, from Chrysler Motors.

2.  If any newly received document(s) from Chrysler Motors indicate(s) that the Veteran was discharged from employment due to a back disability, the claims file, with this newly associated evidence, should be returned to the September 2010 VA examiner for a supplemental opinion.  The supplemental opinion should discuss whether the newly received evidence affects the September 2010 VA examiner's opinion, and if so, in what manner.

3.  If any newly received document(s) from Chrysler Motors indicate(s) that the Veteran was discharged from employment due to a back disability, and if the September 2010 VA examiner is no longer available, the Veteran should be afforded a new VA examination to determine whether the Veteran has a current back disability which is causally related to active service, or to a service-connected disability, to include whether it was aggravated by a service-connected disability.  All necessary tests should be performed.  The rationale for all opinions expressed should be set forth.  The claims file and a copy of this Remand should be made available to the examiner for review in conjunction with the examination, and the examiner should indicate in the examination report that the claims file was reviewed.

4.  Provide the Veteran with a copy of the October 2009 SSOC.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

